Citation Nr: 0428356	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-03 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for left ear hearing loss, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.

A personal hearing was held before the undersigned at the RO 
in April 2002.  A transcript of the hearing is of record.

In October 2002, the Board directed its Evidence Development 
Unit, which it had established in 2002 pursuant to a revised 
regulation, to arrange for the veteran to have a VA medical 
examination.  A VA medical examination was performed in 
February 2003.

Later, a judicial decision declared the revised regulation 
invalid insofar as it authorized the Board to perform the 
initial review of evidence developed by its Evidence 
Development Unit rather than requiring that the initial 
review be performed by first-tier adjudicators in the 
Veterans Benefits Administration.  The decision concluded 
that this procedure would violate claimants' statutory right 
to "one review on appeal to the Secretary."  In light of 
that decision, VA adopted a policy requiring that all 
development of evidence would be performed by the first-tier 
adjudicators in the Veterans Benefits Administration.  Hence, 
in September 2003, the Board remanded the claim to the agency 
of original jurisdiction with instructions that it consider 
the new evidence.  The Remand also instructed the RO to 
adjudicate the issue of entitlement to service connection for 
right ear hearing loss.

During the course of the appeal, the veteran relocated and 
the file was transferred to the jurisdiction of the Columbia, 
South Carolina RO.




FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  An April 1999 VA hearing examination showed that the 
veteran had an average 69 decibel loss in the left ear for 
the 500, 1000, 2000, 3000, and 4000 frequencies and a 
controlled speech recognition test (Maryland CNC) score for 
the left ear of 90 percent.

3.  A February 2003 VA hearing evaluation showed that the 
veteran had an average 82.5 decibel loss in the left ear 
(reported as 82), and 41 in the right, for the 1000, 2000, 
3000, and 4000 frequencies and a controlled speech 
recognition test (Maryland CNC) score for each ear of 100 
percent.


CONCLUSION OF LAW

The criteria for an evaluation exceeding noncompensable for 
left ear hearing loss have not been met.  38 U.S.C.A. § 1155, 
5102-5103A, 5103, 5107, 5126 (West 2002); 38 C.F.R.§§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.85, Diagnostic Code 6100, 4.86, 
4.86(a) (2003); 38 C.F.R. §§ 4.85-4.87(a), Diagnostic Codes 
6100-6110 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002)) 
(the VCAA), enacted and effective November 9, 2000, applies 
to all claims for VA benefits filed on or after its date of 
enactment or filed before, and not final as of, its date of 
enactment.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

Regulations implementing the VCAA are, except for specific 
provisions concerning the reopening of previously denied 
claims with new and material evidence, effective from the 
date of the statute's enactment.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  Without providing any rights over 
and above those established in the VCAA, the regulations 
define with additional specificity the duties set out there.  
Id.

The VCAA applies to the claim on appeal for an increased 
rating of left ear hearing loss because it was pending before 
VA when the VCAA became law.  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  

Under the VCAA, VA owes certain duties to claimants of VA 
benefits that must be discharged before a claim can be 
denied.  When a claim is before it on appeal, the Board 
considers whether any action required by the VCAA remains to 
be performed and will remand the claim for the completion of 
any such needed action.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  The Board concludes that in this 
case, the requirements of the VCAA have been satisfied and, 
therefore, the claim should be decided at this time.

The VCAA requires VA to notify a claimant, and the claimant's 
representative, if any, of any information and of any medical 
and lay evidence that VA has determined is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice must explain 
the respective responsibilities of VA and the claimant for 
obtaining evidence.  Quartuccio, 16 Vet. App. at 186.  The 
notice must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit additional 
information or evidence.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice required by section 5103 of 
the VCAA must be provided to one claiming entitlement to 
service connection "before an initial unfavorable AOJ 
[agency of original jurisdiction] decision on the claim."  
Pelegrini, 18 Vet. App. at 115.

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When the records are in the custody of a federal 
department or agency, the VCAA requires VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  Under the VCAA, VA must give 
appropriate notice to the claimant if it is unable to obtain 
the records.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. 
§ 3.159(e).  The implementing regulation prescribes the 
content of this notice.  38 C.F.R. § 3.159(e).

The VCAA requires VA to supply a medical examination or 
opinion when one is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4); 38 C.F.R. § 3.159(c)(4)(i).  

Development of the evidentiary record in this case was 
accomplished by the RO and the Evidence Development Unit of 
the Board, which provided the veteran with a VA hearing 
examination performed in February 2003.  On remand, the RO 
reviewed the new evidence and issued a supplemental statement 
of the case in March 2004.

The RO has provided the veteran with notice satisfying the 
VCAA concerning the evidence that is needed to substantiate 
his claim.  A May 2001 letter described the type of evidence 
that was necessary to substantiate the claim, delineated the 
respective responsibilities of VA and the veteran for 
obtaining that evidence, and advised the veteran to submit 
any relevant evidence he possessed.  While indicating that he 
bore final responsibility for obtaining private medical 
records, the May 2001 letter offered the veteran the 
assistance of VA in obtaining such records.  

The May 2001 letter did not inform the veteran that he had 
one year in which to submit evidence or information needed by 
VA to assist him in obtaining records.  Rather, it told him 
that he had 60 days in which to respond.  However, the claim 
has remained open, and the veteran and his representative 
have had the opportunity to support the claim with evidence 
and information.  The veteran testified in support of his 
claim at the April 2002 hearing before the undersigned.  He 
has not identified any current medical treatment records that 
could support his claim.  With a VA hearing examination 
report dated in April 1999 on file, the veteran requested in 
February 2000 that he be given a new VA hearing examination.  
The new VA hearing examination took place in February 2003.  

The May 2001 letter was not furnished before the initial 
adjudication of the claim, which took place in April 1999, 
before the VCAA was enacted.  Cf. Pelegrini, 18 Vet. App. at 
115.  However, the ability of the veteran to prosecute his 
claim has not been prejudiced by the timing of the notice.  
See Pelegrini, 18 Vet. App. at 422.  

The VCAA seeks to ensure that a claimant has an adequate 
opportunity to bring forward, or to cause VA to secure, the 
evidence that could substantiate his claim before that claim 
may be denied.  The requirement concerning notice set forth 
in section 5103 of the VCAA is intended to safeguard a 
claimant's right to "VCAA content-complying notice and 
proper subsequent VA process."  See Pelegrini, 18 Vet. App. 
at 120.  The veteran was notified in May 2001 of the evidence 
that was needed to substantiate this claim and has been able 
since that time to submit such evidence or offer information 
by which VA could obtain such evidence.  However, neither the 
veteran nor his representative has informed VA that there is 
any evidence not now on file that could substantiate the 
claim.

As noted, the RO obtained VA medical examinations in April 
1999 and July 2003, respectively, to evaluate the veteran's 
hearing.  The reports concerning these examinations contain 
the audiological findings that are needed to resolve the 
claim.

Accordingly, the Board has found no reason to remand this 
matter to the agency of original jurisdiction but has decided 
the claim on the basis of the record now standing on appeal.

ii.  Applicable rating criteria

The claim requesting an increased rating of left ear hearing 
loss was filed in August 1998.  Thereafter, the criteria for 
rating hearing loss disabilities were revised.  See 64 Fed. 
Reg. 25, 202 (May 11, 1999).  The effective date of the 
changes is June 10, 1999.  Id.

When rating criteria are revised, the revised version may not 
be used to rate the disability as manifested before the 
effective date of the amendment.  See 8 U.S.C.A. § 5110(g) 
(West 2002).  However, in the statement of the case that it 
issued in March 2001, the RO applied the revised rating 
criteria to the left ear hearing disability as described in 
the April 1999 VA examination report and without discussing 
the former rating criteria there.  The RO did not discuss the 
former rating criteria in any other adjudications of the 
claim.  In this decision, the Board applies the former rating 
criteria to the left ear hearing loss disability as 
manifested before June 10, 1999.  Thus, the Board has asked 
whether the veteran could be prejudiced by its applying 
provisions of law to which the agency of original 
jurisdiction did not refer.  The Board should not decide a 
question that had not been considered by the agency of 
original jurisdiction if doing so would prejudice the due 
process rights of a claimant to address that question with 
evidence and argument.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  In this case, applying the former 
criteria in rating the left ear hearing disability as 
manifested before June 10, 1999 for the first time on appeal 
does not prejudice the due process rights of the claimant: 
the required outcome is the same regardless of whether the 
former or the revised regulations are applied.  As the 
decision that follows illustrates, the rating of a hearing 
loss disability under the schedule for rating disabilities is 
derived through a mechanical application of the rating 
criteria that dictates exact results.

Accordingly, although the former rating criteria were not 
discussed by the RO in any adjudicative document, the appeal 
can be decided now without prejudice to the veteran's due 
process rights.

Increased rating of left ear hearing loss

i.  Background

Service connection was granted for left ear hearing loss with 
a noncompensable evaluation by rating decision dated in May 
1974.  That decision also denied a claim of entitlement to 
service connection for right ear hearing loss and for 
tinnitus.

In conjunction with the current claim seeking an increased 
rating of left ear hearing loss, a VA hearing examination was 
performed in April 1999.  Audiometric testing of each ear 
revealed these puretone thresholds at the 500, 1000, 2000, 
3000, and 4000 frequencies:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
35
35
LEFT
40
45
70
75
85

Speech recognition scores (Maryland CNC) were reported as 96 
percent for the right ear and 90 percent for the left.  The 
audiological diagnosis stated in the examination report was 
normal hearing to severe hearing loss in the right ear and 
mild to profound sensory hearing loss in the left ear.  The 
examination report reflects that an assessment for ear 
disease was performed and none was found.

Another VA hearing examination was performed in February 
2003.  Audiometric testing of each ear revealed these 
puretone thresholds at the 500, 1000, 2000, 3000, and 4000 
frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
40
50
LEFT
60
70
75
85
100

Speech recognition scores (Maryland CNC) were reported as 100 
percent for the right ear and 95 percent for the left.  The 
audiological diagnosis stated in the examination report was 
mild to severe sensorineural hearing loss in the right ear 
and moderately severe to profound sensorineural hearing loss 
in the left ear.  The examination report reflects that an 
assessment for ear disease was performed and none was found.

In his substantive appeal document, which he submitted in May 
2001, the veteran averred that he had been fitted with a 
hearing aid for each ear.

At the personal hearing held before the undersigned at the RO 
in April 2002, the veteran and his wife testified that he had 
worn hearing aids for the past two or three years.  The 
veteran testified that wearing them improved his hearing.  

In a March 2004 rating decision, service connection was 
granted for right ear hearing loss, with a noncompensable 
rating, effective from May 26, 2000 and for tinnitus, with a 
rating of 10 percent, effective from February 1, 2003.  It 
was determined in the March 2004 rating decision that the 
veteran's hearing loss should be rated as bilateral hearing 
loss from May 26, 2000.

ii.  Schedular rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, the disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2003).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased rating will be considered by the Board, whether 
explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
rating under a diagnostic code.  At the same time, findings 
sufficiently characteristic to identify the disease and the 
disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2003).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture 
presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2003).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

Disability ratings of service-connected hearing impairments, 
however, are derived by a mechanical application of the 
rating schedule to numeric designations that are assigned 
after audiometric evaluations are rendered, Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The criteria for 
rating impairment of auditory acuity are set forth currently 
in 38 C.F.R. §§ 4.85-4.87 (2003).  These regulations 
represent amendments that were promulgated in May 1999 from 
an effective date of June 10, 1999.  See 64 Fed. Reg. 25, 
202.  When rating criteria are revised, the revised version 
may not be used to rate the disability as manifested before 
the effective date of the amendment.  See 8 U.S.C.A. § 
5110(g).  Thus, the veteran's left ear hearing impairment 
disability as manifested before June 10, 1999 must be rated 
through application of the rating criteria that predated the 
May 1999 amendments.  See 38 C.F.R. §§ 4.85-4.87(a) (1998).  
The left ear hearing impairment disability as manifested from 
June 10, 1999 is rated under 38 C.F.R. §§ 4.85-4.87 (2003) as 
amended.

The Board notes that the propriety of the rating of right ear 
hearing impairment disability is not on appeal.  Right ear 
hearing impairment is considered in this decision when it is 
necessary under applicable rating provisions to do so in 
order to rate hearing impairment of the left ear.

The procedure that must be used to evaluate the veteran's 
left ear hearing loss as manifested before June 10, 1999 is 
that presented in 38 C.F.R. § 4.85-4.87, Diagnostic Codes 
6100-6110 (1998).  

That procedure is as follows:  

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  Table VI (in 38 C.F.R. § 4.87 
[1998]) is used to establish a numeric designation of 
service-connected hearing impairment on the basis of this 
data.  The horizontal lines in Table VI represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The vertical columns 
in Table VI represent nine categories of decibel loss based 
on the puretone audiometry test.  The puretone decibel loss 
is termed on Table VI the "average puretone decibel loss."  
38 C.F.R. § 4.87, Table VI.  The numeric designation of 
hearing impairment (levels I through XI) is determined for 
each ear by intersecting the appropriate horizontal row for 
the percentage of discrimination and the appropriate vertical 
column for the average puretone decibel loss.  38 C.F.R. 
§ 4.85(a) (1998). 

Once the numeric designations of hearing impairment have been 
determined for each ear on Table VI, then Table VII (38 
C.F.R. § 4.87 [1998]) is employed to arrive at the schedular 
rating for hearing impairment.  See 38 C.F.R. § 4.85(b) 
(1998).  

The percentage evaluation of hearing impairment is found from 
Table VII by intersecting the horizontal row appropriate for 
the numeric designation of hearing impairment for the ear 
having the better hearing and the vertical column appropriate 
to the numeric designation of hearing impairment for the ear 
having the poorer hearing.  For example, if the better ear 
has a numeric designation level of "V" and the poorer ear 
has a numeric designation level of "VII," the percentage 
rating is 30 percent.  See 38 C.F.R. § 4.85(b) (1998).  The 
various percentage ratings are assigned Diagnostic Codes 
ranging from 6100 to 6110.  See 38 C.F.R. § 4.87, Table VII.

Application of these procedures to the data yielded during 
the April 1999 VA hearing examination yields an average 
puretone decibel loss of 63.60 for the left ear.  Together 
with the speech discrimination score, this average yields, on 
Table VI, a numeric designation of hearing impairment of III 
for the left ear (average puretone decibel loss between 58 
and 65, speech discrimination between 84 and 90 percent) and 
I for the right (the nonservice-connected ear is held to have 
normal hearing).  On Table VII, the intersection of the 
numeric designation of hearing impairment for each ear 
produces a disability percentage rating of 0 percent for the 
left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998).  

The procedure that must be used to evaluate the veteran's 
left ear hearing loss as manifested after June 10, 1999 is 
that presented in 38 C.F.R. § 4.85 (2003).  This procedure 
varies depending on whether the right ear hearing loss is 
service-connected or not.  Service connection for right ear 
hearing loss has been established from an effective date of 
May 26, 2000. 

That procedure is as follows:  

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  Table VI (in 38 C.F.R. § 4.85) is 
used to establish a numeric designation of service-connected 
hearing impairment on the basis of this data.  The horizontal 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The vertical columns 
in Table VI represent nine categories of decibel loss based 
on the puretone audiometry test.  The numeric designation of 
service-connected hearing impairment (levels I through XI) in 
one or both ears is determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  38 C.F.R. § 4.85(b)

The puretone decibel loss is termed on Table VI the 
"puretone threshold average."  This quantity is determined 
for each ear by taking the average of the puretone thresholds 
determined during audiometric testing in the 1000, 2000, 
3000, and 4000 frequencies only.  38 C.F.R. § 4.85(d).  

Once the numeric designations for service-connected hearing 
impairment have been determined on Table VI, then Table VII 
(38 C.F.R. § 4.85, Diagnostic Code 6100) is employed to 
arrive at the percentage evaluation (i.e., the schedular 
rating) for hearing impairment.  See 38 C.F.R. § 4.85(e).  

The percentage evaluation is found from Table VII for 
bilateral service-connected hearing impairment by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear having the better hearing and the 
vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  For example, if the 
better ear has a numeric designation level of "V" and the 
poorer ear has a numeric designation level of "VII," the 
percentage evaluation is 30 percent.  

However, if impaired hearing is service connected in only one 
ear, the numeric designation of impaired hearing efficiency 
for the other ear for use with Table VII is I, subject to the 
provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85(f) 
(2003).

Regulation 38 C.F.R. § 3.383, which pertains to the rating of 
paired organs and extremities, was amended August 9, 2004 
effective from December 6, 2002.  See 69 Fed. Reg. 48,148 
(Aug. 9, 2004).  Thus, it must be considered whether the 
amended version of this regulation applies to the bilateral 
hearing impairment disability as manifested from December 6, 
2002 and whether the prior version applies to the bilateral 
hearing impairment disability as manifested from May 26, 2000 
to December 5, 2002 and to the left ear hearing impairment 
disability as manifested before May 26, 2000.  See 8 U.S.C.A. 
§ 5110(g).

Section 3.383 provides that compensation is payable for 
certain combinations of service-connected and nonservice-
connected disabilities.  The amended version of the 
regulation applies when there is impaired hearing in one ear 
compensable to a degree of 10 percent or more as a result of 
service-connected disability and a hearing impairment in the 
other ear resulting from nonservice-connected disability that 
meets the provisions of 38 C.F.R. § 3.385.  Section 3.385 
provides that for impaired hearing to be considered a 
disability under the laws administered by VA, the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz must be 40 decibels or greater, or 26 decibels 
or greater in at least three of those frequencies, or speech 
recognition scores using the Maryland CNC Test must be less 
than 94 percent.  38 C.F.R. § 3.385 (2003).  However, 
because, as is explained below, the veteran's left ear 
hearing loss is not ratable at 10 percent or more from 
December 6, 2002, amended 38 C.F.R. § 3.383 does not affect 
this case.  The prior version of 38 C.F.R. § 3.383, which 
would apply to the disability as manifested before the 
December 6, 2002 effective date of the amended version, see 8 
U.S.C.A. § 5110(g) (West 2002), applies only where the 
nonservice-connected ear and the service-connected ear are 
both totally deaf.  See 38 C.F.R. § 3.383(a)(3) (2003).  Thus 
it, too, does not affect this case.

The veteran's left ear hearing impairment would be evaluated 
from June 10, 1999 through May 25, 2000 (the day before the 
effective date of service connection for a right ear hearing 
impairment) in accordance with procedures that apply under 
the amended rating criteria when hearing loss in one ear only 
is service connected.  A numeric designation of I would be 
established for the right ear.  However, there is no 
audiometric examination from this time period which can form 
the basis for a rating of left ear hearing loss.

From May 26, 2000 to January 31, 2003 (the day before the 
February 1, 2003 VA examination), the evaluation of the 
veteran's bilateral hearing loss must be considered in order 
to determine the issue on appeal - an increased rating for 
left ear hearing loss.  There is, however, no audiometric 
data from this time period.

From February 1, 2003, the examination results from that date 
are used to determine the evaluation for the service-
connected bilateral hearing loss.  Application of the § 4.85 
procedure to the data yielded during the February 2003 VA 
hearing examination yields a puretone threshold average of 
82.5 for the left ear and 41 for the right.  Together with 
the speech discrimination scores, these averages yield, on 
Table VI, a numeric designation of impaired hearing 
efficiency of III for the left ear (puretone threshold 
average between 82 and 89, speech discrimination between 92 
and 100 percent) and I for the right (puretone threshold 
average between 0 and 41, speech discrimination between 92 
and 100 percent).  On Table VII, the intersection of the 
numeric designation of hearing impairment of the left and 
right ears, respectively, III and I, produces a disability 
percentage rating of 0 percent for bilateral service-
connected hearing impairment.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  This evaluation would apply to the 
veteran's bilateral hearing impairment disability as 
manifested from May 26, 2000, the effective date of service 
connection for right ear hearing impairment, except for 
application of 38 C.F.R. § 4.86(a) (2003), as discussed 
below.

Under the amended criteria for rating hearing loss 
disabilities, the veteran's left ear hearing impairment is 
subject to evaluation through the procedures concerning 
exceptional patterns of hearing impairment.  38 C.F.R. 
§ 4.86(a) (2003).  When the puretone threshold at the 1000, 
2000, 3000, and 4000 Hertz frequencies is 55 decibels or 
more, the numeric designation for hearing impairment is 
determined from either Table VI or Table VIA, whichever 
results in the higher numeral, and each ear is evaluated 
separately.  Under Table VIA, a numeric designation of VII is 
assigned to the left ear.  38 C.F.R. § 4.85, Table VIA 
(2003).  Thus, the use of Table VIA is more favorable to the 
veteran and pursuant to 38 C.F.R. § 4.86(a), the Roman 
numeral obtained from this table is used in determining the 
appropriate evaluation.

However, the rating resulting from the application of Table 
VIA does not yield a compensable evaluation.  Under Table 
VII, left ear hearing impairment of VII along with right ear 
hearing impairment of I results in a noncompensable 
evaluation.

The Board has considered the evidence that the veteran has 
been prescribed, and uses, hearing aids.  However, the need 
for, and use of, hearing aids cannot serve as a basis for 
assigning a compensable evaluation for hearing loss when the 
objective criteria established by VA for rating impaired 
hearing do not indicate in any instance that a compensable 
evaluation is warranted.  See 38 C.F.R. § 4.85(a) (2003) and 
38 C.F.R. § 4.86 (1998).

Accordingly, a schedular rating exceeding noncompensable for 
left ear hearing loss will be denied.

Extraschedular rating

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2003).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
There is no evidence of any of these factors in this case.  
Accordingly, the Board finds that the criteria for referral 
of the veteran's left ear hearing loss for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  Shipwash v. Brown, 8 Vet App 218, 227 
(1995).


ORDER

The claim of entitlement to an evaluation for left ear 
hearing loss exceeding noncompensable is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



